On Petition for a Rehearing.
Elliott, C. J.
It is claimed by counsel in their argument on the petition for a rehearing, that the evidence shows that the engineer made a mistake in accepting and estimating the work done by the appellant in constructing the gravel road described in the record.
The contract submitted many things to the discretion and judgment of the engineer, and if the contract was not as definite and certain as the law requires, the appellees ought to have made that question before the work was completed. Principle and authority forbid that property-owners should be allowed to stand by, inactive and passive, until after the work has been done, and then come in and take from a contractor the value of his work and materials without compensation. For such persons the law has no very tender regard. They ought to move promptly, and not wait until the contractor has expended time and money under the directions and requirements of the board of commissioners and its engineer. As the contractor in this instance has obeyed the orders of the proper officers, has followed the construction placed upon the contract by them, and has fully completed his work, the appellees are estopped from questioning his right to compensation upon the ground that the contract did not conform to the law. City of Evansville v. Pfisterer, 34 *426Ind. 36; Jackson v. Smith, 120 Ind. 520; Montgomery v. Wasem, 116 Ind. 343; City of Logansport v. Uhl, 99 Ind. 531; Stewart v. Board, etc., 45 Kan. 708 (23 Am. St. Rep. 746). See authorities cited in Elliott Roads and Streets, p. 287, note 3; p. 420, note 1; p. 421, note 1. The only question open to contest in this case was, whether there was fraud or mistake on the part of the engineer in estimating and accepting the work, for the question whether he properly exercised his judgment or discretion is not open to investigation. It is probably true that an abuse of discretion may be some evidence of fraud, but here there is no abuse of discretion shown. The evidence does not show any mistake of fact, for a mere error of judgment or discretion, where the discretion is not transcended, is not such a mistake. Linville v. State, ex rel., 130 Ind. 210. The evidence, as it appears in the record, does not overcome the prima facie effect of the engineer’s estimate and acceptance.
Filed May 19, 1892.
Petition overruled.